Citation Nr: 0325589	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  91-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating (compensable) for 
residuals of right wrist fracture prior to August 29, 2002.  

2.  Entitlement to a rating in excess or 10 percent for 
residuals of a right wrist fracture after August 29, 2002.  

3.  Entitlement to an increased initial (compensable) prior 
July 29, 1999, for residuals of a fracture of the distal tip 
of the right clavicle.  

4.  Entitlement to a rating in excess of 20 percent, since 
July 29, 1999, for postoperative residuals of a fracture of 
the right clavicle.  

5.  Entitlement to a 10 percent rating for multiple 
nonservice-connected disabilities under the provision of 
38 C.F.R. § 3.324 prior to July 29, 1999.   




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and from July 1971 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1989 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the RO granted 
service connection and a noncompensable rating for status 
post fracture of the distal tip of the right clavicle, and 
granted service connection and a noncompensable rating for 
status post fracture of the right wrist; the veteran appealed 
for higher initial ratings. A personal hearing was held 
before an RO hearing officer in November 1989.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
April 1992, December 1993, January 1999 and January 2001 
remands.  The Board denied entitlement to service connection 
for cardiovascular disease in January 1999.  

In September 1999, the RO increased the disability rating for 
residuals of the fracture of the right clavicle from a 
noncompensable to a 20 percent rating, effective July 29, 
1999.  In October 1999, the RO denied service connection for 
a cardiovascular condition secondary to herbicide exposure, 
granted service connection for prostate cancer, and granted 
entitlement to special monthly compensation; however these 
issues are not in appellate status, and will not be addressed 
by the Board. 38 U.S.C.A. §§ 7104, 7105 (West 1991).  

In its January 2001 decision, the Board denied entitlement to 
a 10 percent rating based on multiple noncompensable ratings 
from July 29, 1999.  In a subsequent rating decision, dated 
in January 2003, the RO granted an increased rating for 
traumatic arthritis of the right wrist from zero to 10 
percent effective August 29, 2002.  As a consequence, the 
Board construes the issues on appeal to be limited to those 
set forth on the title page of this decision.  

Finally, in a December 2002 report of VA examination, the 
examiner noted that the veteran reported that he was unable 
to do any type of work due to right shoulder pain.  The Board 
construes this allegation as a claim for a total rating based 
on individual unemployability due to service-connected 
disability.  This matter is referred to the RO for all 
appropriate development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's fracture of the right wrist was productive 
of no objective evidence of disability prior to August 29, 
2002.  

3.  The veteran has arthritis of the right wrist, motion 
limited to 10 degrees of dorsiflexion and 40 degrees of 
palmar flexion and pain on motion demonstrated objectively.  

4.  Prior to July 29, 1999, the veteran had a full range of 
motion in the right shoulder with some crepitus.  

5.  The veteran's fracture of the right distal tip of the 
clavicle has been productive of arm motion limited to 
shoulder level and objective evidence of pain on motion since 
July 29, 1999.  

6.  Prior to July 29, 1999, the veteran's service-connected 
disabilities were not of such a character as to clearly 
interfere with the normal employability; there was an absence 
of objective evidence of disability to the right wrist and 
clinical evidence of only crepitus in the right shoulder 
prior to July 29, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for higher initial (compensable) evaluation 
for residuals of a right wrist fracture have not been 
satisfied prior to August 29, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5299-5215 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been 
satisfied since August 29, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5299-5215 (2002).  

3.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the distal tip of the right 
clavicle have were not satisfied prior to July 29, 1999. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5201 
(2002).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the distal tip of the right 
clavicle have not been satisfied since July 29, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5201 
(2002).

5.  Prior to July 29, 1999, a 10 percent rating for multiple 
noncompensable ratings was not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.324.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Background

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case and Board remands.  He was specifically 
told that there was no evidence showing that he was entitled 
to higher ratings for his service-connected disabilities.  
The RO also notified him by a letter dated February 1999 that 
he needed to submit evidence in support of his claim, such as 
statements from doctors who treated him for the disabilities 
at issue.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in February 1999, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available VA medical records and his SSA disability 
records.  In addition, his private medical records have been 
associated with the record.  The requirements of the VCAA 
have been met by the RO to the extent possible  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

In the veteran's case, service connection was established for 
a fracture of the right wrist and for a fracture of the right 
clavicle in a June 1989 rating decision.  Noncompensable 
evaluations were assigned to both conditions under the 5299-
5215 and 5299-5203 (later changed to 5201), respectively.  
When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "52-, used in the veteran's case 
pertains to musculoskeletal diseases.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson at 126-28.

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file timely substantive 
appeals concerning the initial ratings to be assigned for the 
disabilities issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase. Moreover, the appellant 
in this case has clearly indicated that what she seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

As noted above, the disability rating for residuals of a 
right clavicle fracture was increased from a noncompensable 
to a 20 percent rating effective July 29, 1999.  Hence, the 
Board must consider the propriety of the ratings for two 
separate periods, both before and after July 29, 1999.  

Furthermore, in January 2003, the RO granted a 10 percent 
rating for status post right wrist fracture with traumatic 
arthritis.  The effective date of the award was August 29, 
2002.  As a consequence, as with the right clavicle 
condition, the Board's review of the veteran's entitlement to 
a higher evaluation for right wrist fracture residuals must 
encompass two periods.  That is, both before and after August 
29, 2002.  

Where a veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2000).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of the earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions. But instead, each was separate and distinct in 
nature.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.


I.  Entitlement to an initial rating (compensable) for 
postoperative residuals of right wrist fracture.

Factual Background

In the veteran's case, the veteran underwent a VA disability 
evaluation in May 1990.  At that time, he presented a history 
of a fracture of the right wrist in a motorcycle accident in 
1979.  He complained of arthritic-type pain on occasion.  In 
addition, he described some weakness in the wrist.  On 
physical examination, the right wrist showed 90 degrees of 
both dorsiflexion and palmar flexion without swelling or 
tenderness shown objectively.  The recorded diagnosis was 
"status post fracture of the right wrist-exam[ination] 
unremarkable".  (Bracketed text added)

The veteran underwent additional VA examination on July 29, 
1999.  At that time, he did not present complaints relative 
to the right wrist and denied having pain in the right wrist.  
The physical examination showed no edema or tenderness in the 
right wrist.  Dorsiflexion was to 65 degrees, and planar 
flexion was to 70 degrees.  X-ray examination ruled out the 
presence of arthritis.  

The veteran underwent additional examination in September 
2002.  At that time, range of motion was "extension" to 35 
degrees and "flexion" was to 45 degrees.  Pain was noted on 
flexion, extension and ulnar and radial deviation.  X-ray 
examination was consistent with traumatic arthritis in the 
right wrist.  The veteran complained of pain, weakness, 
tremor, and fatiquability in the right upper extremity.  The 
examiner noted that the veteran was not capable of engaging 
in any type of repetitive activity or meaningful work 
activity requiring the use of his right upper extremity.  

The VA medical examination conducted in December 2002 
confirmed the presence of traumatic arthritis in the right 
wrist.  The veteran reported that over the previous 2 years 
he had pain in the right shoulder that radiated into the 
first metacarpal joint.  This pain was 2 to 3 on a scale of 0 
to 10.  Pain was exacerbated to 4 or 5 once or twice a week 
for several hours due to such factors as lifting, moving or 
weather changes.  The physical examination showed that palmar 
flexion was to 40 degrees without pain and to 50 degrees with 
pain; dorsiflexion was to 10 degrees without pain and to 40 
degree with pain.  The examiner noted that the veteran was 
limited functionally to lifting 10 pounds on occasion and 5 
pounds regularly.   




Pertinent Law and Regulations

Arthritis due to trauma and substantiated by X-ray evidence 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  A 10 percent rating is applicable where 
palmar flexion of the wrist is limited in line with the 
forearm and dorisflexion is less than 15 degrees.  
38 C.F.R. § 4.71a, 5215.  Higher ratings for the wrist are 
assigned for ankylosis.  These ratings range from 20 to 40 
percent for the nondominant limb and from 30 to 50 percent 
for the dominant limb.  38 C.F.R. § 4.71a, Code 5214.  

Analysis--Prior to August 29, 2002

In the veteran's case, he has demonstrated noncompensable 
limitation of motion consistently, until the 2002 VA 
examinations.  Prior to August 29, 2002, motion was limited 
at its worst to 65 degrees of dorsiflexion and 70 degrees of 
palmar flexion, as recorded in July 1999.  In the September 
2002, the veteran demonstrated dorsiflexion to 10 degrees 
with further motion limited by pain.  It is significant to 
note that the veteran has not demonstrated ankylosis at any 
time.  

Furthermore, the Board notes that pain is a prominent feature 
of the veteran's disability picture.  However, prior to 
August 2002, the veteran's subjective complaints of pain were 
not confirmed on objective evaluation.  Only the VA physical 
examination conducted in September 2002 showed the presence 
of pain on objective evaluation.  

Accordingly, prior to August 2002, the veteran did not 
demonstrate functional loss due to pain or other factor that 
would be equivalent to a compensable rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the veteran is not shown to have a symptomatic 
postoperative scar or other separate and distinct 
manifestations of his right wrist fracture residuals that 
would give rise to the award of a separate rating.  Esteban, 
supra

In view of the foregoing, the preponderance of the evidence 
is against a higher initial rating for residuals of a 
fracture of the right wrist prior to August 29, 2002.  

Since August 29, 2002

The veteran was shown to have compensable limitation of 
motion in the right wrist on the report of the September 2002 
VA examination.  Motion was limited due to pain to only 10 
degrees.  

A 10 percent rating is the highest schedular rating for 
limitation of motion, and the veteran does not have ankylosis 
of the right wrist.  While the clinical record shows that the 
veteran has demonstrated pain on motion, the medical evidence 
does not show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
In addition, as noted above, the veteran cannot receive 
addition compensation for any separate and distinct 
manifestations of the right wrist fracture under Esteban, 
supra.  In view of the foregoing, the preponderance of the 
evidence is against a rating higher than 10 percent since 
August 29, 2002.  




II.  Entitlement to an increased initial rating for residuals 
of a fracture of the distal tip of the right clavicle.

Factual Background

The veteran underwent VA examination in May 1990 at which 
time, he presented a medical history remarkable for a 
fracture of the distal tip of the right clavicle in 1979.  
The veteran reported that he suffered from mild arthritic-
like pain in the right acromioclavicular joint that was 
worsened by weather changes.  On physical examination, the 
veteran demonstrated a full range of motion in the right 
shoulder.  He had some crepitation in the right 
acromioclavicular joint, but demonstrated no tenderness to 
palpation of the area.  

The veteran underwent additional VA examination in July 1999.  
At that time, he reported mild right shoulder pain, rated as 
4 on a scale from 0 to 10.  However, during flare-ups, his 
right shoulder pain was 6 to 7.  In addition, the veteran 
reported having stiffness and weakness.  He reported no 
history of locking, giving way, subluxation or dislocation.  
In range of motion studies, the veteran was noted to be 
unable to flex the right shoulder to 180 degrees.  Abduction 
was to 180 degrees, internal rotation was to 60 degrees and 
external rotation was to 90 degrees.  The physical 
examination showed no evidence of deltoid atrophy.  No 
incisions were noted.  X-ray examination did not reveal 
arthritis, however, the examiner noted that he could not rule 
out the possibility of calcific tendonitis.  

The examiner noted that the veteran was given the 
classification of light residual functional capacity as if he 
had been a complete one-armed individual, meaning that he 
should be able to lift 20 pounds on occasion and 10 pounds 
frequently.  The examiner also noted that the veteran should 
avoid work in heights, elevations or around dangerous and 
moving machinery.  Only occasionally repetitive work or with 
the right upper extremity was recommended.  

When examined in September 2002, the veteran was noted to 
have flexion and abduction in the right shoulder to 100 
degrees.  He demonstrated low-grade pain of 2 or 3 that 
increased to about 7 or 8 as he moved slowly through the 
range of motion.  The most extreme pain was noted at the 
extremes of flexion and abduction.  The examiner noted that 
the veteran had some mild arthritis present in the 
acromioclavicular joint and perhaps in the glenohumeral joint 
area and had a small avulsion off the lip of his glenoid 
superiorly on one of the views of the shoulder.  The 
impression was status post right distal clavicle with 
traumatic arthritis.  However, the presence of traumatic 
arthritis in the right acromioclavicual and glenoid areas was 
ruled out in subsequent examination, conducted in December 
2002.  At that time, he was noted to have no significant 
change from the July 1999 shoulder films.  The glenohmural 
and acromioclavicular joint spaces were well maintained and a 
small intraarticular loose body was noted.  No scars were 
revealed.  Flexion was to 90 degrees without pain and to 100 
degrees with pain.   Abduction was to 70 degrees without pain 
and 80 degrees with pain.  Passive range of motion was 100 
degrees of flexion and abduction.  With respect to functional 
loss the veteran was noted to have a light residual 
functional capacity, meaning that he could lift 10 pounds 
occasionally and frequently lift 5 pounds

Law and Regulations

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A minimum rating of 20 percent is assigned for arm motion 
limited to the shoulder level.  The next higher evaluation of 
30 percent requires arm motion limited to midway between the 
shoulder and the side.  38 C.F.R. § 4.71a, Code 5201.  



Analysis-Prior to July 29, 1999

Prior to July 1999, the veteran did not demonstrate any 
limitation of motion in the right shoulder.  The report of 
the May 1990 VA examination documents a full range of motion 
in the right shoulder.  Although the veteran articulated 
subjective complaints of arthritic pain, these complaints 
were not confirmed on objective evaluation.  

The veteran did demonstrate some crepitus in the right 
acromioclavicular joint, however, there is no clear 
indication that the crepitus resulted in any degree of 
functional loss.  Thus, the veteran did not demonstrate the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation. 38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, the preponderance of the evidence 
is against the claim for a higher initial rating for 
residuals of a right shoulder fracture prior to July 29, 
1999.  

Since July 29, 1999

The report of the July 29, 1999 VA examination confirms 
limitation of abduction to 90 degrees.  Subsequent evaluation 
in September 2002 shows both flexion and abduction limited to 
100 degrees.  The clinical record shows that the veteran has 
demonstrated pain on motion on objective evaluation.   
However, the medical evidence does not show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  

Specifically, the veteran showed that his arm motion is 
limited to 90 degrees of flexion and 70 degrees of abduction 
due to pain.  However, his limited function due to pain is 
not equivalent to limitation of arm motion to midway between 
the side and the shoulder.  Moreover,  there is no evidence 
that the veteran currently has postoperative scars or other 
separate and distinct manifestations that would warrant 
additional compensation under Esteban, supra.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim of entitlement to a higher rating for since July 29, 
1999.  

Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case. The veteran has 
not required recent hospitalization for his service-connected 
disabilities and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Moreover, he has not shown that his service- 
connected wrist and clavicle disabilities are productive of 
marked interference with his ability to work.  The Board 
notes in particular, that in July 1999 the veteran reported 
that the shoulder and wrist disabilities did not affect his 
activities of daily living.  The record does show that some 
impairment of the veteran's vocational activities can be 
anticipated by the service-connected disabilities.  For 
example, the most recent VA examination shows that the 
veteran is unable to lift more than 5 pounds on a regular 
basis or 10 pounds on occasion.  He is also noted to be 
precluded from engaging in repetitive activity involving the 
right upper extremity.  However, the veteran is advised that 
the current ratings are a recognition of the industrial 
impairment currently demonstrated. See 38 C.F.R. § 4.1. 
Accordingly, consideration of a higher evaluation on 
extraschedular grounds is not warranted at this time.

IV.  Entitlement to a 10 percent rating for multiple 
nonservice-connected disabilities under the provision of 
38 C.F.R. § 3.324 prior to July 29, 1999.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. § 
3.324 (2002).  

Prior to July 29, 1999, the veteran's only service-connected 
disabilities were his fracture residuals of the right wrist 
and right distal tip of the right clavicle.  Both of these 
disabilities were assigned noncompensable ratings for the 
period in question.  Nevertheless, in view of the absence of 
objective evidence of disability to the right wrist and 
clinical evidence of only crepitus in the right shoulder 
prior to July 29, 1999, the service-connected disabilities 
were not shown to be of such a nature as to clearly interfere 
with normal employability.  Thus, the preponderance of the 
evidence is against the claim for a compensable rating for 
multiple noncompensable disabilities.  


ORDER

An initial rating (compensable) for residuals of right wrist 
fracture prior to August 29, 2002, is denied.  

A rating in excess or 10 percent for residuals of a right 
wrist fracture after August 29, 2002, is denied.  

An increased initial (compensable) prior July 29, 1999, for 
residuals of a fracture of the distal tip of the right 
clavicle is denied.  

A rating in excess of 20 percent, since July 29, 1999, for 
postoperative residuals of a fracture of the right clavicle 
is denied.  

A 10 percent rating for multiple nonservice-connected 
disabilities under the provision of 38 C.F.R. § 3.324 prior 
to July 29, 1999, is denied.   




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

